Citation Nr: 1024814	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1. Entitlement to service connection for a bilateral hand 
disability.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1971 to May 1974.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.


REMAND

The Veteran contends that that service connection is warranted 
for peripheral neuropathy of his upper extremities because it is 
due to his service-connected diabetes mellitus.  

During a March 2002 VA diabetes examination, the Veteran 
complained of numbness and tingling in his hands.  Examination 
showed diminished monofilament testing at the fingertips 
bilaterally.  Strength was 5/5.  The examiner provided a 
diagnosis of peripheral neuropathy secondary to diabetes 
mellitus, but did not indicate if the peripheral neuropathy 
involved the upper extremities.

At a February 2007 VA examination, the Veteran complained that 
his fingers went numb "under any circumstances," and that when 
he raised his arms over his head they would go numb after about 
20-30 seconds.  The examiner, a physician's assistant, stated 
that the Veteran seemed to be a vague historian but had a 
longstanding history of neuropathy.  After reviewing the 
Veteran's VA treatment notes, along with the Veteran's reported 
history, the examiner stated that the Veteran's neuropathy seemed 
to predate his diabetes mellitus.  The examiner also noted that 
the Veteran's multiple neurological and joint complaints were out 
of proportion to the Veteran's well-controlled diabetes.  
However, the examiner was unable to conclude if the Veteran's 
advancing and complex symptoms were due to his diabetes mellitus.  
The examiner referred the Veteran to his primary care physician 
for a full evaluation and determination of etiology of the 
neuropathy and widespread and advancing symptoms.  Moreover, the 
Board notes that no EMG or other neurological testing was 
performed with regards to the Veteran's hands.

Therefore, the Board has determined that the Veteran should be 
afforded another VA examination to determine the nature and 
etiology of any currently present hand disorders.

Additionally, a May 2006 VA treatment record indicates that the 
Veteran was followed by an outside neurologist for hand and feet 
paresthesis.  The record also indicates that the Veteran has 
received Social Security disability income since 1989.  No 
attempt was made to obtain the Veteran's social security 
administration (SSA) records.  These records should be obtained 
and associated with the claims file.  

However, review of the claims folder reveals that attempts to 
obtain records from private physicians were made.  Records dated 
after September 2006 were requested from Internal Medicine of 
Milford, but a response indicates that the Veteran had not been 
treated by the facility after that date, and the Veteran was no 
longer a patient of Dr. G.A.S.  A response to a request for 
records from the Associated Neurologists of Southern Connecticut 
notes that the Veteran had not been seen since April 2006.  
However, a January 2007 VA treatment record indicates that the 
Veteran reported being followed by multiple doctors in the 
"Bpt" area.

With regards to the Veteran's claim for a TDIU, the Board notes 
that the Veteran has stated that he is unable to work due to his 
service-connected disabilities.  Although the Veteran's currently 
service-connected disabilities have been rated as 80 percent 
disabling in combination, the Veteran has not been afforded a 
current examination to determine whether he is unemployable due 
to the service-connected disabilities.

Therefore, the Veteran should be afforded a VA examination in 
order to accurately assess the severity, symptomatology, and 
manifestations of his disabilities.  The VA examiner must address 
the current impact of the appellant's service-connected 
disabilities alone on his ability to obtain and maintain 
substantially gainful employment.  See 38 U.S.C.A. § 5103A(d)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty 
to obtain an examination of the claimant at a VA health-care 
facility if the evidence of record does not contain adequate 
evidence to decide a claim).  

Finally, the Board notes that in January 2006 the RO issued a 
rating decision (1) granting an increased rating for right and 
left lower extremity peripheral neuropathy; (2) granting service 
connection for skin lesions with a rash, evaluated as 
noncompensably disabling; (3) denying an increased rating for 
erectile dysfunction; and (4) denying entitlement to a special 
monthly compensation for loss of use of a creative organ.  In a 
January 2006 statement, the Veteran indicated he wished to appeal 
these issues.  In a May 2007 rating decision, entitlement to a 
special monthly compensation for the loss of use of a creative 
organ was granted.  However, the Veteran has not been issued a 
statement of the case with respect to the remaining claims.  
Since there has been an initial RO adjudication of the claim and 
a notice of disagreement, the claimant is entitled to a statement 
of the case, and the current lack of a statement of the case is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 
200); 38 C.F.R. § 20.200(2005); see also Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO/AMC should provide the Veteran and his 
representative a Statement of the Case on the 
issues identified above.  They should also be 
informed of the requirements to perfect an appeal 
with respect to the new issues.  If the Veteran 
perfects an appeal with respect to any of the 
issues, the RO/AMC should ensure that all 
indicated development is completed before the 
issue or issues are certified for appellate 
action.

2.  The RO/AMC should ask the Veteran to provide 
the dates and places of treatment for his 
bilateral hand disorder since September 2006.  
After obtaining any necessary authorizations, the 
RO/AMC should attempt to obtain copies of the 
indicated treatment records.  If the RO/AMC is 
unsuccessful in its efforts to obtain any such 
evidence, it should so inform the Veteran and his 
representative and request them to submit such 
evidence.

3.  The RO/AMC should attempt to obtain copies of 
the Veteran's Social Security Administration 
records.  If the RO/AMC is unsuccessful in its 
efforts to obtain any such evidence, it should so 
inform the Veteran and his representative and 
request them to submit such evidence.

4.  Then, the Veteran should be afforded a VA 
examination by a neurologist, to determine the 
etiology of any current bilateral hand 
disability.  The claims file must be provided to 
and reviewed by the examiner.  Any indicated 
diagnostic studies should be accomplished.  The 
examiner should consider whether an EMG study 
should be performed to aid in the diagnosis of 
the claimed bilateral hand disability.  

With respect to each hand disorder found to be 
present, the examiner should opine as to whether 
there is a 50% or higher degree of probability 
that the disorder is etiologically related to the 
Veteran's active service or was caused or 
permanently worsened by his service-connected 
diabetes mellitus.  

The rationale for all opinions expressed must 
also be provided.

5.  The Veteran should also be afforded an 
examination by an examiner or examiners with 
appropriate expertise to determine the current 
degree of severity of the Veteran's service-
connected disabilities and their impact on his 
employability.  The claims folder must be made 
available to and reviewed by the examiner(s).  

The examiner or examiners should provide an 
opinion or opinions as to whether there is a 50 
percent or better probability that the Veteran's 
service-connected disabilities are sufficient by 
themselves to preclude him from obtaining or 
maintaining any form of substantially gainful 
employment consistent with his education and 
occupational background.  

If service connection is not in effect for 
peripheral neuropathy of the upper extremities 
when the opinion(s) is (are) provided, the 
examiner(s) should also provide an opinion(s) as 
to whether the Veteran's service-connected 
disabilities and his peripheral neuropathy of the 
upper extremities are sufficient by themselves to 
preclude him from obtaining or maintaining any 
form of substantially gainful employment 
consistent with his education and industrial 
background.

The rationale for all opinions expressed must 
also be provided.

6.  The RO /AMC should also undertake any other 
development it determines to be warranted.  

7.  Then, the RO/AMC should readjudicate the 
issues on appeal.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative should be 
provided a Supplemental Statement of the Case and 
the requisite opportunity to respond before the 
case is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


